FILED
                             NOT FOR PUBLICATION                            JAN 06 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-10500

               Plaintiff - Appellee,             D.C. No. 2:03-cr-00804-DGC

   v.

 FRANK NICHOLAS PELLEGRINO,                      MEMORANDUM *

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     David G. Campbell, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Frank Nicholas Pellegrino appeals from the 120-month sentence imposed

following his guilty-plea conviction for conspiracy to possess with intent to

distribute 1000 kilograms or more of marijuana and conspiracy to commit money

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JC/Research
laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i), (h), and 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(vii), and 846. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

        Pellegrino contends the district court erred by determining that the ten-year

statutory minimum sentence under § 841(b)(1)(A) trumped the sentencing

principles set forth in 18 U.S.C. § 3553(a). Pellegrino waived this contention by

agreeing to a ten-year statutory minimum sentence, and declining the district

court’s invitation to prepare supplemental briefing on the issue. See United States

v. Olano, 507 U.S. 725, 733 (1993).

        AFFIRMED.




JC/Research                                2                                    08-10500